Per Curiam.
The appellant and one D. A. Hatfield were confined in the King county jail on a charge, conviction, and sentence of felony. The information which is the subject of this case is to the effect that:
“D. A. Hatfield and George W. Workman, and each of them, while then and there being so confined and held in said prison, did then and there wilfully, unlawfully, feloniously, and by force, attempt to escape from said prison
setting forth the manner in which the attempt was made. Conviction and judgment followed, and appeals were taken to this court from the superior court of King county.
The appeal of D. A. Hatfield was argued in this court, and a decision rendered which is reported in State v. Hatfield, ante p. 9, 118 Pac. 893. The main contention of the appellant in that case was that there had been no commitment, and that the judgment of the court was not sufficient upon which to base the information for an attempt to escape jail. But it was held by this court that, when a final judgment of imprisonment is rendered against a defendant, *659that judgment becomes the only authority for such imprisonment, and the commitment, which under our law is merely a certified copy of the judgment, is only evidence of such authority. The appeal in the present case is based upon the same contention, viz., that the information does not charge a crime, in that it fails to show that, at the time of the alleged attempt to escape there was any written evidence, in the form of a warrant or commitment for appellant’s imprisonment, in the possession of the sheriff of King county. A very earnest appeal and argument has been made by counsel for appellant in this case, but after an examination of the authorities and a recurrence to the opinion filed in the case of State v. Hatfield, supra, we are satisfied with the announcement of the law therein made.
The other assignments of error raised on this appeal seem to us to be without merit, and the judgment of the lower court is therefore affirmed.